                  Case 2:21-cv-00112-JCC Document 5 Filed 04/12/21 Page 1 of 2




 1                                                                The Honorable John C. Coughenour
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                            UNITED STATES DISTRICT COURT
13                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15
16   BRIAN ECHARD, on behalf of himself and              NO. 2:21-cv-00112-JCC
17   all others similarly situated,
18                                                       NOTICE OF APPEARANCE
19                       Plaintiffs,
20
21           v.
22
23   WELLS FARGO BANK, N.A., and WELLS
24   FARGO & CO.,
25
26                       Defendants.
27
28
29
30   TO:    All Parties and Their Counsel of Record
31
32          PLEASE TAKE NOTICE that Defendants Wells Fargo Bank, N.A. and Wells Fargo &
33
34   Co., enters appearance by the undersigned counsel Franklin D. Cordell and Miles Bludorn,
35
36   without waiving objections as to improper service, jurisdiction, and venue, enters appearance by
37
38   the undersigned counsel. Copies of all documents and pleadings with regard to this litigation,
39
40   with the exception of original process, are to be served on the undersigned counsel.
41
42
43
44
45


     NOTICE OF APPEARANCE - 1                                       GORDON       600 University Street
     No. 2:21-cv-00112-JCC                                           TILDEN      Suite 2915
                                                                    THOMAS       Seattle, WA 98101
                                                                    CORDELL      206.467.6477
              Case 2:21-cv-00112-JCC Document 5 Filed 04/12/21 Page 2 of 2




 1         DATED this 12th day of April, 2021.
 2
 3                                        GORDON TILDEN THOMAS & CORDELL LLP
 4                                        Attorneys for Defendants
 5
 6                                        By      s/Franklin D. Cordell
 7                                               Franklin D. Cordell, WSBA #26392
 8
 9                                          s/Miles Bludorn
10                                       By Miles Bludorn, WSBA #54238
11                                          600 University Street, Suite 2915
12                                          Seattle, Washington 98101
13                                          206.467.6477
14                                          fcordell@gordontilden.com
15                                          mbludorn@gordontilden.com
16
17                                               John C. Lynch, pro hac vice forthcoming
18                                               Jason E. Manning, pro hac vice forthcoming
19                                               Troutman Pepper Hamilton Sanders LLP
20                                               222 Central Park Avenue, Suite 2000
21                                               Virginia Beach, VA 23462
                                                 757.687.7500
22                                               john.lynch@troutman.com
23                                               jason.manning@troutman.com
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     NOTICE OF APPEARANCE - 2                                   GORDON      600 University Street
     No. 2:21-cv-00112-JCC                                       TILDEN     Suite 2915
                                                                THOMAS      Seattle, WA 98101
                                                                CORDELL     206.467.6477
